DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
	Claim(s) 1, and 3-8 are currently pending. 
Rejection of claim(s) 1, 3, and 8 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Rejection of claim(s) 4-6, and 7 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1, and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “an image projector configured to project a road marking on the road by control from the control unit, the road marking being lane information indicating designated travel of a particular type of vehicle”.  Alexander (US 2020/0001779) appears to be the closest prior art. Dependent claims 3-8 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berman (US 2006187010) discloses a vehicle system configured to project a warning marking onto a road surface behind a carrier vehicle which warns following vehicles of a safe following distance. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669